Exhibit 10.1

 

SEVERANCE PAY AGREEMENT

 

This Agreement is made this 3rd day of January, 2006, by and between Eschelon
Telecom, Inc., a Delaware corporation, and its affiliates and subsidiaries  (the
“Company”) and Steven Wachter (the “Executive”).

 

Whereas the Executive is the Executive Vice President, Sales (Title) as of the
date of this Agreement; and

 

Whereas the Company desires to retain the Executive in its employ; and

 

Whereas the Company believes that it is essential to preserve and maintain the
stability and continuity of management of the Company by providing the Executive
with economic security in light of the significant uncertainties in the
telecommunications industry;

 

Now therefore, in consideration of the foregoing and of the mutual promises of
the parties hereto, the Company and the Executive agree as follows:

 

1).            Eligibility for Severance Pay.  The Executive shall be eligible
to receive severance benefits as described in paragraph 3, if:

 

a).            the Executive’s employment with the Company and any of its
subsidiaries or affiliates is terminated; and

 

b).           the Executive’s termination of employment was not:

 

(i)            on account of the Executive’s death;

 

(ii) on account of a physical or mental condition that entitles the Executive to
benefits under any long-term disability plan maintained by the Company or any of
its affiliates or subsidiaries, as then in effect;

 

(iii) for conduct involving willful misconduct (such as commission by the
Executive of a felony or a common law fraud against the Company) which is
detrimental in a significant way to the business of the Company or any of its
subsidiaries; or

 

(iv) on account of the Executive’s voluntary resignation; provided that a
resignation shall not be considered to be voluntary for the purposes of this
Agreement if it occurs subsequent to a Change of Control as defined in
section 2) below, or if subsequent to a change in control there has been:  (1) a
reduction in the Executive’s base compensation in effect immediately preceding
the Change in Control ; (2) a change in the place in which the Executive is
required to perform his or her duties, if the new place is more than 50 miles
from the place Executive performed his or her services immediately prior to the
Change in Control.

 

1

--------------------------------------------------------------------------------


 

2)              Change in Control.  For the purposes of this Agreement, a
“Change in Control” shall be deemed to have occurred if:

 

(a)          there occurs any sale or other disposition to a person unrelated to
the Company or any of the holders of its securities of (I) representing after
sale or disposition, more than 50% of the outstanding voting securities of the
Company as measured by voting power on an as if converted basis or (ii) more
than 50% of the aggregate assets of the Company and its subsidiaries, in the
single transaction or series of transactions; or

 

(b)         the Company or any combination of the Company and its subsidiaries
aggregating more than fifty percent (50%) of the consolidated assets of the
Company and its wholly-owned subsidiaries becomes a party to any merger or
consolidation (excluding a merger or consolidation where the Company or one of
such subsidiaries is the surviving corporation).

 

3)              Severance Benefits.  Notwithstanding the termination of
employment as an executive of the Company, the Executive shall continue on the
Company’s payroll as an employee for a period of one year (the “Benefit Period”)
so long as the Executive meets the requirements of section 4) below.  During
that year, the Company shall continue to pay the Executive’s then current salary
and all provide benefits on the same terms and conditions as the Company pays
salary and provides benefits to its then current executives.  Such benefits
include but are not limited to health care, dental, 401(k), life insurance,
group life insurance, disability, and health club reimbursement.

 

4)              Cooperation.  During the Benefit Period, the Executive must: 
(a) honor the terms of any non-compete, non-solicitation, non-disclosure and any
other agreement the Executive has with the Company; and (b) cooperate in the
transfer of the Executive’s responsibilities to others.

 

5)              Rights in Event of Dispute.  If a claim or dispute arises
concerning the rights of the Executive or a beneficiary to benefits under this
Agreement, the prevailing party in such dispute shall be entitled to recover its
costs, including reasonable attorneys’ fees.

 

6)              Amendment.  This Agreement may not be amended or modified except
by a written instrument signed by both parties.

 

7)              Successors.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company, to expressly assume
and agree to perform the Company’s obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no such succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and the Executive, such obligations have been
assumed by the successor as

 

2

--------------------------------------------------------------------------------


 

a matter of law.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession (unless the foregoing opinion is rendered
to the Executive) shall entitle the Executive to resign from his or her position
and to receive the benefits set out in section 3) above.  As used in this
Agreement, “Company” shall mean the Company, as presently constituted, and any
successor to its business and/or assets which executes and delivers the
agreement provided for in this section 7) or which otherwise becomes bound by
all the terms and provisions of this Agreement as a matter of law.  The
Executive’s right under this Agreement shall inure to the benefit of, and shall
be enforceable by, the Executive’s legal representative or other successors in
interest, but shall not otherwise be assignable or transferable.

 

8)              Waiver.  Any waiver of any breach of any of the provisions of
this Agreement shall not operate as a waiver of any other breach of such
provisions or any other provisions, nor shall any failure to enforce any
provision of this Agreement operate as a waiver of any party’s right to enforce
such provision or any other provision.

 

9)              Severability.  If any provision, or the application of any
provision, of this Agreement is held invalid or unenforceable by a court of
competent jurisdiction, the invalidity or unenforceability thereof shall not
affect any other provisions or applications of this Agreement which can be given
effect without the invalid or unenforceable provision or application.

 

10)        Governing Law.  The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
Minnesota.

 

The parties hereto have executed this Agreement as of the day and year written
above.

 

Company:

 

Eschelon Telecom, Inc.

 

 

 

 

 

By

/s/ Richard A. Smith

 

 

 

 

 

 

 

 

Richard A. Smith, CEO

 

 

 

 

 

 

Executive:

 

/s/ Steven K. Wachter

 

 

 

 

 

 

Steve Wachter

 

3

--------------------------------------------------------------------------------